 CATHOLICBISHOP OFCHICAGOThe Catholic Bishop of Chicago,A Corporation Soleand Quigley Education Association,an affiliate ofIllinoisEducationAssociation,Petitioner.Case13-RC-13402September16, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,JENKINS,AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer KatherineGerstenberger.After the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations,Series 8, as amended,and by direction of the Regional Director for Region13, this proceeding was transferred to the Board fordecision. Thereafter the Employer and the Petitionerfiled briefs in support of their respective positions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thorityin thisproceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Petitioner seeks to represent certain layprofessional employees of two private religiously ori-ented high schools Quigley North and Quigley South,located within the Archdiocese of Chicago, Illinois.The schools are operated by the Archbishop of Chi-cago whodesignatesand appoints the rectors of eachschool.Bothschools are situated within the city ofChicago, Quigley North and Quigley South being sodesignatednorthern and the other in the southernportions of the city.The Employer contends (1) that the schools in-volved herein are minor seminary schools operatingindependently of each other and beyond the Board'spurview, and (2) that assertion of jurisdiction wouldconstitutean impermissibleentanglementbetweenthe State and Church. The Board's policy is to de-clinejurisdiction over religiously sponsored organiza-tions "only when they are completely religious, notjust religiously associated." 2 We find no merit in thecontention or that the two schools involved are mi-The Employerfiled a motion for oral argumentwhich is hereby denied,as the record and briefsadequatelypresent the issuesand positions of theparties.Z RomanCatholic Archdiocese of Baltimore. Archdiocesan High Schools,216 NLRB No. 54 (1975).359nor seminary schools and therefore "completely" re-ligious.The record shows that prior to 1970 admissions tothe schools were limited to boys 12 or 13 years of agewho had a positive desire to be priests. On October 5,1970, the Archbishop adopted a broader admissionspolicy opening the schools to students not exhibitinga positive desire to be priests, who in the judgment oftheir parish priests, had "the kind of character, abili-ty and termperament which might lead to the person-al discovery of a vocation to the priesthood." Whilethis policy reflects the desires of the Church to admitthose who might adopt the vocation of the priest-hood, the record clearly shows that the two Quigleyschools in reality operate primarily as college prepa-ratory schools within the class over which the Boardhas heretofore asserted jurisdiction. The schools holdthemselves out to potential students as "a secondaryschool . . . to educate young men of quality charac-ter, idealism, and intelligence for dedicated Christianlives of service to others, including, hopefully, voca-tions for many to the priesthood and religious life."At another point, the schools' literature describesQuigley South as "a metropolitan, contemporary,collegepreparatory, seminary high school." Theschools also point out to the potential students thatthe overwhelming number of their graduates matri-culate at either their first or second choice of col-leges.Notwithstanding the numbr of graduates whoadvance into higher education, the record shows thatof those students who enrolled prior to the 1970change in admissions only 25-30 percent of the grad-uatesmatriculate atNilesCollege, the DiocesanSeminary College. As to the 1974 graduating class,the most recent prior to the hearing, only 16 percentof the class went on to Niles College. In addition tothe fact that the academic curriculum is similar tothat of other high schools, both private and public,the Quigley schools also maintain a substantial num-ber of extracurricular activities including interschoolsports and intramural activities similar to those en-gaged in by students in other high schools. In thesecircumstances,we find that the Quigley schools,while religiously associated, are not completely reli-gious, and are of the type over which the Board hasasserted jurisdiction.The Employer also contends that the two schoolsare operated independently of each other and that,inasmuch as neither school has gross income in ex-cess of $1 million, jurisdiction should not be assertedherein. The record shows that each of these schools isunder the immediate direction of a rector appointedby and responsible to the Archbishop and neitherschool is accountable to or under the jurisdiction oftheArchdiocesan school board. The curriculum of220 NLRB No. 63 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach is basically the same, the conditions of employ-ment of the lay teachers including fringe benefits areidentical, and, unlike the other parochial schoolswithin the Archdiocese, the Archbishop's office pro-vides direct financial assistance to the operating costsof. the two schools, approves their budgets, and ad-ministers or oversees the administration of all fundsfor the schools. While the two schools operate with adegree of independence from each other, the recordclearly shows that the basic functions of both schoolsare carried out under a specifically circumscribedprogram emanating from the Archbishop's office andthatQuigley South is an offshoot or extension ofQuigley North. We therefore conclude that the twoschools operate as an integrated enterprise and maybe considered as such for the purposes of assertion ofthe Board's jurisdiction.' As the operating budgets ofthe two schools total in excess of $1 million, and thedollar value of purchases received from outside theState of Illinois exceeds $65,000, we find that it willeffectuate the purposes of the Act. to assert jurisdic-tion in this proceeding.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 2(6) and (7) and9(c)(1) of the Act.4.During the course of the hearing, the partiesstipulated with certain reservations that the appropri-ate unit should include all full-time and regular part-time lay teachers including physical education teach-ers, employed at the Quigley Schools; and excludingrectors, procurators, dean of studies, business man-ager, director of student activities, director of forma-tion, director of counseling services, office clericalemployees, maintenance employees, cafeteria. work-ers,watchmen, librarians, nurses, all religious facul-ty, and all guards and supervisors as defined in theAct. The Employer would exclude department chair-men on the ground that they are supervisors. Peti-tioner contends that they should be ,included in theunit.The record shows that the faculty members of eachdepartment elect on an annual basis the departmentchairman. The term is for 1 year with the right ofsuccession. The chairmen receive no extra pay orother benefits as a result of the position and general-lymaintain their normal teaching hours. Althoughthey interview new applicants for teaching jobs with-in their departments, this interviewing generally ap-pears to be on a "peer group" basis with other mem-bers of the department talking to the applicant and3SeeRomanCatholicArchdiocese of Baltimore,. ArchdiocesanHighSchools, supra._.the resulting recommendation representing a consen-sus of the department's faculty opinion. The recordalso shows that, although recommendations aremade to the dean of studies, the ultimate decision asto hiring is made by the rector after consultation withthe dean of studies and the director of formation,and without the presence of the department chair-man. As to discipline and discharge, there is nothingin the record to show that the department chairmenhave disciplined or reprimanded other faculty mem-bers or that they have recommended that any mem-bers be disciplined or reprimanded, and, as to dis-charge, the record shows that one departmentchairman recommended annually that the contractof one member of the faculty-not be renewed whichrecommendations were rejected. In addition, the rec-ord does not support the Employer's contention thatthe department chairmen prepare departmental bud-gets, select textbooks, disburse department funds, orevaluate teachers within the department. Rather, therecord shows that the department chairmen are inreality coordinators of their departments, acting asliaison between the faculty members of their depart-ments and the administration. In these circum-stances, including the fact that they receive no addi-tional compensation for their status as departmentchairmen, and continue to carry their regular teach-ing loads, we find that they are not supervisors with-in the meaning of the Act and shall, accordingly, in-clude them in the unit.4We find that the following employees of the Em-ployer-The Catholic Bishop of Chicago, A Corpo-ration Sole-have a sufficient community'of interestto constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time lay teachersincluding physical education teachers employedby the Employer at the Quigley North and Quig-ley South Schools, Chicago, Illinois, excludingrectors, procurators, dean of studies, businessmanager, director.of student activities, directorof formation, director of counseling services, of-fice clerical employees, maintenance employees,cafeteria workers, watchmen, librarians,nurses,all religious faculty, and all guards and supervi-sors as defined in the Act.[Direction of Election 5 andExcelsiorfootnote om-itted from publication.]Florida Southern College,196 NLRB 888 (1972). During the course ofthe hearing, the parties stipulated that the athletic director at Quigley Southwas not a supervisor.We leave the setting of the date for the election to the discretion of theRegional Director in consultation with the parties in view of the specialconsiderationsinvolvedin'conducting elections at educational, institutions.